 Exhibit 10.28

2006 Stock Incentive Plan

of Honeywell International Inc. and its Affiliates

 

Restricted Unit Agreement

 

RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as of the [DAY]
day of [MONTH, YEAR] (the “Date of Grant”), between Honeywell International Inc.
(the “Company”) and [EMPLOYEE NAME] (the “Employee”).

 

1.

Grant of Award. The Company has granted you [NUMBER] Restricted Units, subject
to the provisions of this Agreement and the 2006 Stock Incentive Plan of
Honeywell International Inc. and its Affiliates (the “Plan”). The Company will
hold the Restricted Units in a bookkeeping account on your behalf until they
become payable or are forfeited or cancelled.

 

2.

[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Dividend Equivalents. Except as
otherwise determined by the Committee, in its sole discretion, you will earn
Dividend Equivalents in an amount equal to the value of any cash or stock
dividends paid by the Company upon one Share of Common Stock for each unvested
Restricted Unit or Additional Restricted Unit (as defined below) credited to
your bookkeeping account on a dividend record date. In the case of cash
dividends, the Company shall credit to your bookkeeping account, on each
dividend payment date, an additional number of Restricted Units (“Additional
Restricted Units”) equal to (a) divided by (b), where (a) equals the total
number of unvested Restricted Units and Additional Restricted Units, if any,
subject to this Agreement on such date multiplied by the dollar amount of the
cash dividend paid per Share of Common Stock on such date, and (b) equals the
Fair Market Value of a Share on such date. If a dividend is paid to holders of
Common Stock in Shares, the Company shall credit to you, on each dividend
payment date, Additional Restricted Units equal to the total number of unvested
Restricted Units subject to this Agreement on such date multiplied by the Share
dividend paid per Share of Common Stock on such date. Additional Restricted
Units are subject to the same restrictions, including but not limited to vesting
(except with respect to certain Additional Restricted Units representing
fractional Units), transferability and payment restrictions that apply to the
Restricted Units to which they relate.]

 

3.

Payment Amount. Each Restricted Unit [and Additional Restricted Unit] represents
one (1) Share of Common Stock.

 

4.

Vesting. Except in the event of your Full Retirement, death, Disability, or a
Change in Control, or as otherwise provided in this Agreement, the restrictions
on the Restricted Units [and Additional Restricted Units] will lapse
incrementally as follows: [VESTING PROVISIONS CONSISTENT WITH THE PLAN].

    [Fractional Units will accumulate until all such Units equal at least 1.0.
The fractional Units equal to 1.0 will vest on the vesting date described above
that is coincident with

 

 

1/8

 


--------------------------------------------------------------------------------



    or next following the date the fractional Units equal at least 1.0 and will
be paid in accordance with Section 5, and the fractional Units in excess of 1.0
will continue to accumulate unvested. Any fractional Units remaining on the last
vesting date will vest and be paid in cash.]     Your vested right will be
calculated on the earliest of (a) the relevant anniversary of the Date of Grant,
(b) upon your Termination of Employment, other than by reason of your Full
Retirement, death, Disability, or (c) the occurrence of a Change in Control. No
partial credit will be given for partial years of employment.

 

5.

Form and Timing of Payment. Vested Restricted Units will be redeemed solely for
Shares. [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Except as otherwise
determined by the Management Development and Compensation Committee (the
“Committee”), in its sole discretion, vested Additional Restricted Units will be
redeemed solely for Shares.] [Subject to a deferral election made pursuant to
Section 6,] payment on vested Restricted Units [and Additional Restricted Units]
will be made as soon as practicable following the lapse of the restrictions on
the Restricted Units [and Additional Restricted Units] but in no event later
than two and one-half (2-1/2) months following the end of the calendar year in
which the restrictions lapse. [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: You
cannot defer payment of the Restricted Units [or Additional Restricted Units]].

 

6.

[FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Deferral of Payment. If you would
like to defer payment on the Restricted Units [and related Additional Restricted
Units], you may make a request to the Committee in writing in the form and at
the time designated by the Committee. You must submit a suggested payment
schedule with the request for deferral. The Committee may, in its sole
discretion, determine whether to permit deferral of payment in the manner
requested. If the Committee does not accept your proposed payment schedule, then
payment will be made as provided in Section 5. [All Additional Restricted Units
will be subject to the same deferral restrictions as the Restricted Units to
which they relate.] Except as otherwise determined by the Committee, dividend
equivalents credited on deferred Restricted Units [and deferred Additional
Restricted Units] will be paid in cash as soon as practicable following the date
such dividend equivalents are credited but in no event later than 2-1/2 months
following the end of the year in which the dividend equivalents vest.]

 

7.

Termination of Employment. Any Restricted Units [and Additional Restricted
Units] that have not vested as of your Termination of Employment, other than by
reason of your Full Retirement, death or Disability, or a Change in Control,
will immediately be forfeited, and your rights with respect to these Restricted
Units [and Additional Restricted Units] will end. For purposes of this
Agreement, if your employment is terminated under circumstances that entitle you
to severance benefits under a severance plan of the Company or an Affiliate in
which you participate, “Termination of Employment” refers to the date
immediately prior to the date severance benefits become payable under the terms
of the severance plan. If your employment is terminated under any other
circumstances and you are not entitled to

 

2/8

 


--------------------------------------------------------------------------------



 

 

    severance benefits under a severance plan of the Company or an Affiliate,
“Termination of Employment” refers to the last day you actively perform services
for the Company and its Affiliates.

 

8.

Retirement, Death or Disability. If your Termination of Employment occurs
because of your death or Disability, any vesting restrictions on Restricted
Units [and Additional Restricted Units] will lapse, and payment will be made in
accordance with Section 5. If you are deceased, the Company will make a payment
to your estate only after the Committee has determined that the payee is the
duly appointed executor or administrator of your estate.

    If your Termination of Employment occurs solely because of your Full
Retirement, you will receive a pro-rata payment of unvested Restricted Units
[and related Additional Restricted Units] equal to the product of (a) times (b),
minus (c), where (a) equals the total number of Restricted Units set forth in
Section 1 above [plus the total number of Additional Restricted Units] (both
vested and unvested) credited to you as of your Termination of Employment, (b)
equals the ratio of your complete years of service as an employee of the Company
or its Affiliates between the Date of Grant and your Termination of Employment,
and the number of complete years of service required under this Agreement to be
fully vested in all Restricted Units [and Additional Restricted Units], and (c)
equals the number of Restricted Units [and Additional Restricted Units] that
vested before your Termination of Employment.     Payment will be made in
accordance with Section 5.

 

9.

Change in Control. In the event of a Change in Control, any restrictions on
Restricted Units [and Additional Restricted Units] that have not lapsed or
terminated as of the date of Change in Control will immediately lapse. No later
than 90 days after the date of Change in Control, you will receive for the
Restricted Units [and Additional Restricted Units] a single payment in cash
equal to the product of the number of outstanding Restricted Units [and
Additional Restricted Units] as of the date of the Change in Control (including
any Restricted Units [and Additional Restricted Units] that vest pursuant to
this Section 9) and a multiplication factor, as set forth in the Plan.

 

10.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares on Restricted Units
[or Additional Restricted Units], an amount sufficient to satisfy taxes imposed
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gain taxes, transfer taxes,
and social security contributions, and National Insurance Contributions, that
are required by law to be withheld as determined by the Company or your local
employer.

 

11.

Transfer of Award. You may not transfer the Restricted Units, [Additional
Restricted Units] or any interest in such Units except by will or the laws of
descent and distribution. Any other attempt to dispose of your interest will be
null and void.

 

3/8

 


--------------------------------------------------------------------------------



 

 

 

12.

Forfeiture of Awards.

 

(a)

By accepting the Award, you expressly agree and acknowledge that the forfeiture
provisions of subparagraph (b) will apply if, from the Date of Grant of these
Restricted Units until the date that is twenty-four (24) months after your
Termination of Employment, for any reason, you enter into an employment or
consultation agreement or arrangement (including any arrangement for service as
an agent, partner, stockholder, consultant, officer or director) with any entity
or person engaged in a business in which the Company or any Affiliate is engaged
if the business is competitive (in the sole judgment of the Committee) with the
Company or an Affiliate and the Committee has not approved the agreement or
arrangement in writing.

 

(b)

If the Committee determines, in its sole judgment, that you have engaged in an
act that violates subparagraph (a) prior to the 24-month anniversary of your
Termination of Employment, your outstanding Restricted Units [and Additional
Restricted Units] will immediately be rescinded, and you will forfeit any rights
you have with respect to these Restricted Units [and Additional Restricted
Units] as of the date of the Committee’s determination. In addition, you hereby
agree and promise immediately to deliver to the Company, Shares equal in value
to the amount of any Restricted Units [and Additional Restricted Units] you
received payment for during the period beginning six (6) months prior to your
Termination of Employment and ending on the date of the Committee’s
determination.

 

13.

Restrictions on Payment of Shares. Payment of Shares for your Restricted Units
[and Additional Restricted Units] is subject to the conditions that, to the
extent required at the time of exercise, (a) the Shares underlying the
Restricted Units [and Additional Restricted Units] will be duly listed, upon
official notice of redemption, upon the New York Stock Exchange, and (b) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares will be effective. The Company will not be required to deliver any Common
Stock until all applicable federal and state laws and regulations have been
complied with and all legal matters in connection with the issuance and delivery
of the Shares have been approved by counsel for the Company.

 

14.

Adjustments. Any adjustments to the Restricted Units [and Additional Restricted
Units] will be governed by Section 5.3 of the Plan.

 

15.

Disposition of Securities. By accepting the Award, you acknowledge that you have
read and understand the Company’s policy, and are aware of and understand your
obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Units [or Additional Restricted Units] to the
extent that the Company has a right of recovery or reimbursement under
applicable securities laws.

 

4/8

 


--------------------------------------------------------------------------------



 

 

 

16.

Plan Terms Govern. The vesting and redemption of Restricted Units [or Additional
Restricted Units], the disposition of any Shares received for Restricted Units
[or Additional Restricted Units], the treatment of gain on the disposition of
these Shares, [and the treatment of Dividend Equivalents] are subject to the
provisions of the Plan and any rules that the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated into this
Agreement. Capitalized terms used in this Agreement have the meaning set forth
in the Plan, unless otherwise stated in this Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Agreement, the Plan
will control. By accepting the Award, you acknowledge that the Plan and the Plan
prospectus, as in effect on the date of this Agreement, have been made available
to you for your review.

 

17.

Personal Data.

 

(a)

By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

 

(b)

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

 

(c)

You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

 

(d)

You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of the your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

 

(e)

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required

 

5/8

 


--------------------------------------------------------------------------------



 

 

 

    for the administration of the Plan and/or the subsequent holding of Shares
on your behalf, to a broker or third party with whom the Shares may be
deposited.      

 

(f)

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data, request that any necessary
amendments be made to it, or withdraw your consent herein in writing by
contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

 

18.

Discretionary Nature and Acceptance of Award. By accepting this Award, you agree
to be bound by the terms of this Agreement and acknowledge that:

 

(a)

The Company (and not your local employer) is granting your Restricted Units [and
Additional Restricted Units]. Furthermore, this Agreement is not derived from
any preexisting labor relationship between you and the Company, but rather from
a mercantile relationship.

 

 

(b)

The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Units [and Additional Restricted
Units] granted under the Plan.

 

 

(c)

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

 

(d)

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

 

(e)

The grant of Restricted Units [and Additional Restricted Units] hereunder, and
any future grant of Restricted Units [or Additional Restricted Units] under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Restricted Units, [the Additional Restricted Units] nor
any future grant by the Company will be deemed to create any obligation to make
any future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.

 

 

(f)

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company

 

6/8

 


--------------------------------------------------------------------------------



 

 

 

    nor your local employer will incur any liability of any kind to you as a
result of any change or amendment, or any cancellation, of the Plan at any time.

 

(g)

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

19.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Restricted Units [and Additional
Restricted Units] is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf. You
have no rights as a shareowner of the Company pursuant to the Restricted Units
[or Additional Restricted Units] until Shares are actually delivered to you.

 

20.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Restricted Units.
This Agreement supersedes any prior agreements, commitments or negotiations
concerning the Restricted Units [and the Additional Restricted Units].

 

21.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

22.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.

  IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
by the facsimile signature of its Chairman of the Board and Chief Executive
Officer as of the day and year first above written. By consenting to this
Agreement, you agree to the following: (i) you have carefully read, fully
understand and agree to all of the terms and conditions described in this
Agreement, the Plan and the Plan’s prospectus; and (ii) you understand and agree
that this Agreement and the Plan constitute the entire understanding between you
and the Company regarding the Award, and that any prior agreements, commitments
or negotiations concerning the Restricted Units [and the Additional Restricted
Units] are replaced and superseded. You must accept this Award by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. If you do not wish to accept this Award, you must contact Honeywell
International Inc., Executive

 

 

7/8

 


--------------------------------------------------------------------------------



 

Compensation/AB-1D, 101 Columbia Road, Morristown, NJ 07962 in writing within
thirty (30) days of the date of this Agreement.

  Honeywell International Inc.             /s/ David M. Cote     By:   David M.
Cote
Chairman of the Board and
Chief Executive Officer          

I Accept

 

 

Signature

Date

 

 

 

8/8

 

 

 

--------------------------------------------------------------------------------